 
EXHIBIT 10.10


AMENDED AND RESTATED
PROMISSORY NOTE
 
 
$5,000
Effective December 21, 2009
 
Austin, Texas

 
FOR VALUE, the receipt and sufficiency of which are hereby acknowledged,
Restaurant Concepts of America, a Nevada company referred to as (“Borrower”),
promises to pay to David Cho (“Lender”), or order, at Austin, Texas, or as
otherwise instructed, the principal sum of five thousand dollars ($5,000.00) in
lawful tender of the United States, together with simple interest thereon at an
annual interest rate of eight percent (8%).  This Amended and Restated
Promissory Note, entered into on December 6, 2010 and effective as of December
21, 2009, shall amend, replace and supersede that certain Promissory Note dated
December 21, 2009 in the amount of $5,000, by and between the Borrower and
Lender.


Terms of Repayment.  This Promissory Note shall become due and payable together
with all accrued interest on May 31, 2011.


Default.  Any one or more of the following events shall constitute a Default
under the terms of this Note:


1)  
Borrower fail to make timely payment when due.

2)  
Borrower breaches an agreement or promise made to Lender, or fails to timely
perform any obligation owing to Lender

3)  
Borrower makes any representation or statement to Lender that is false or
misleading in any material manner.

4)  
Borrower becomes insolvent, or a receiver is appointed for any part of all of
Borrower’s property, of Borrower makes an assignment for the benefit of
creditors, or any proceeding is brought either by Borrower of against Borrower
under any Bankruptcy or insolvency laws.



In the event of any default as described herein, Lender, without further
protest, presentment or notice, may declare all sums due and payable, together
with any interest then due.


Waiver.  Forbearance of any payment due of modification of any term of this Note
by Lender in any manner shall not be deemed nor construed as a waiver of any
other rights in favor of Lender under the terms of this Notice.


Legal.  This Note shall be construed in accordance with the laws of that State
of Texas, which shall be the choice of jurisdiction and venue for purposes of
enforcement of this Note.  If any action is brought to enforce any provision or
collect on this Note, the prevailing party shall be entitled to reimbursement
for all reasonable attorney’s fees and costs, in addition to any other relief to
which that party may be entitled.

 
Restaurant Concepts of America
         
By:   /s/ David Cho
 
David Cho - President / CEO

 
 

--------------------------------------------------------------------------------

 

 
 